                                                     57 Filed 08/23/21
                     Case 1:20-cr-00067-PGG Document 58       08/18/21 Page 1 of 2

                                                                                           TEL: 516.795.2400
                                             MEMO ENDORSED:                                FAX: 516.795.2425
                                             Pretrial Services is directed to release      www.rlangone.com
Langone & Associates, PLLC                   Defendant Kellel's passport and the
       ATTORNEYS AT LAW                      $250,000 surety bond.


Richard M. Langone
MAJD LLM                                                                                       Peter J. Tomao
                                                                                                  Of Counsel
Patrice Langone
Paralegal                                                                                      Daniel J. Costello
                                                        Dated: August 23, 2021                    Of Counsel

                                            August 18, 2021
            Service by ECF & Fax
            212-805-7986
            Hon. Paul G. Gardephe
            United States District Judge
            U.S. Courthouse
            40 Foley Square
            NYC, NY 10007
                              Re: United States v. Adel Kellel, 20 CR 67 (PGG)
               REQUEST FOR RETURN OF PASSPORT AND CONFESSION OF JUDGMENT

            Dear Judge Gardephe:

                   On November 30, 2020, this Court sentenced Mr. Kellel to 24 months in prison
            for income tax evasion. On July 1, 2021, Mr. Kelell self-surrendered at Fort Dix FCI to
            begin commencement of his sentence.

                  I am writing to request the Court to order Pretrial Services and the United
            States Attorney's Office to release to Mr. Kellel's wife his passport and the
            $250,000 su1·ety bond (encumbering the marital residence) to secure his release.

                                                                             Respectfully submitted,

                                                                             Richard M Langone

                                                                             RICHARD M. LANGONE

                                                                             Attorney for Adel Kellel

                  CC: AUSA OLGA I. ZVEROVICH

                  (Service by ECF )




                          600 Old Country Road, Suite 328, Garden City, New York, 11530
Case 1:20-cr-00067-PGG Document 58
                                57 Filed 08/23/21
                                         08/18/21 Page 2 of 2




                              2
